     Case 2:17-cr-00049-MVL-MBN Document 169 Filed 10/18/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 17-049

PATRICK HALE DEJEAN                                        SECTION S-5


                               NOTICE OF APPEAL

      Defendant, Patrick Hale Dejean, hereby submits this Notice of Appeal from the

Jury Verdict rendered in these proceedings on February 27, 2019, the denial of Motion

for New Trial filed on May 17, 2019, and the Sentence/Judgment of Conviction entered

on October 10, 2019.

                                       Respectfully submitted,


                                       s/Al J. Robert, Jr.
                                       Al J. Robert, Jr., No. 29401
                                       LAW OFFICE OF AL J. ROBERT, JR., LLC
                                       757 St. Charles Avenue, Suite 301
                                       New Orleans, Louisiana 70130
                                       T: 504.309.4852
                                       E: ajr@ajrobert.com

                                       and

                                       Michael S. Fawer, No. 5485, T.A.
                                       312 30th St.
                                       New Orleans, Louisiana 70124
                                       504-483-8600 – Tel.
                                       msfawer@aol.com

                                       ATTORNEYS FOR PATRICK DEJEAN
     Case 2:17-cr-00049-MVL-MBN Document 169 Filed 10/18/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

      I certify that a copy of the above and foregoing has been served on all counsel of

record in this action via CM/ECF this October 18, 2019.

                                               /s/ Al J. Robert, Jr.
                                                  Al J. Robert, Jr.
